EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 4-5, 9, 13 are rejoined.

Examination Note
In light of the allowable subject matter that is generic to all species, the species requirement of 9/7/21 is withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	Applicant's remarks of 4/22/22 have been considered and raises at least one point that is found persuasive.  In particular, Applicant asserted that Parker does not necessarily show using an eCAP indicative of the perception threshold during automated calibration.  While Parker does show automatically calibrating subthreshold therapy to maintain stimulation below the perception threshold (Paragraphs 37, 147), and detecting eCAPs that include eCAPs indicative of the perception threshold (Paragraph 76), it is not clearly evident that Parker is teaching to use eCAPs to find or indicate the perception threshold, and thereafter calibrate a stimulus relative to the perception threshold eCAP, rather than adjusting the stimulus to directly match a current eCAP to a previously-found subthreshold eCAP.  Therefore, there is no clear and unambiguous disclosure or suggestion of this feature as recited in combination with other elements of the claim in the prior art.
 	For clarity of record, Examiner agrees that the first presence of an eCAP in an incremental train of stimuli does not necessarily mean that the patient can perceive the therapy (i.e. exactly corresponding to the perception threshold).  However, Parker discloses that "the perception threshold corresponds to the appearance of an evoked response" (Paragraph 76; Figure 6).  In addition, Applicant's own claim 5 ("a first one of the at least one eCAP") shows the first eCAP may, but not necessarily, be used to indicate the perception threshold.  Thus, as reflected in the original species requirement for subspecies B, the perception threshold may be chosen to be indicated by a variety of eCAP aspects.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792